Citation Nr: 1549457	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for service-connected bilateral foot condition, status post hammertoe surgery, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, D.V.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  

In August 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

In the Veteran's statement (VA Form 21-4138), received in November 2014, the Veteran stated that he was filing claims concerning his feet, ankles, and heels, that "a CUE (clearly and unmistakable error) was identified during the hearing," and that, "The claim should be rated 30 percent back to 2003."  However, a review of the August 2014 hearing transcript does not include a discussion of an actionable CUE claim.  The Veteran is presumably making a reference to the RO's finding in March 2010 of CUE as its stated basis for its increase of the Veteran's foot disability to 30 percent.  Therefore, this statement is insufficient to raise a CUE claim.  Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (a "claim" of CUE must be pled with specificity); Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (a mere expression of disagreement with how the facts of the case were weighed cannot, under VA law, form the basis of even a CUE claim).




FINDING OF FACT

The Veteran's bilateral foot condition, status post hammertoe surgery, is shown to be productive of pain, and some limitations on standing and walking, but it is not shown to be productive of bilateral claw foot (pes cavus) acquired, with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.


CONCLUSION OF LAW

The criteria for a rating of in excess of 30 percent for service-connected bilateral foot condition, status post hammertoe surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code (DC) 5278 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June, August, and October of 2009, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matters were then readjudicated as recently as May 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  In November 2009, the Social Security Administration (SSA) stated that it did not have any records for the Veteran; an application to the SSA for benefits, dated in 2002 was subsequently associated with the claims file.  The Veteran has been afforded three VA examinations during the time period on appeal.  

In October 2014, the Board remanded this claim.  The Board directed that 
The Veteran be requested to identify all sources of treatment for his feet, and heel, symptoms, since December 2013, and he should be afforded the opportunity to submit alternative evidence of the severity of the service-connected foot disability, such as employment records.  In November 2014, this was done.  Additional records of VA treatment were obtained and have been associated with the claims file.  The Board further directed that the Veteran should be afforded an examination to evaluate his service-connected foot disabilities, and to determine the etiology of any and all heel disorders.  In January and April of 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected bilateral foot condition, status post hammertoe surgery.  During his hearing, held in August 2014, he testified that he had foot pain, and daily swelling.  He said that he intended to get a cane to help himself ambulate, and that he wore orthotic shoes.  The appellant's spouse testified that at times the Veteran could not support himself and fell into his chair when attempting to rise.  D.V. testified that he was a nurse, and that the Veteran had received surgery to his feet and heels, and he expressed concern that the Veteran was merely being rated for hammertoes, as opposed to all of his foot conditions.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The RO has evaluated the Veteran's bilateral pes cavus by analogy under 38 C.F.R. § 4.71a, DC 5278.  See 38 C.F.R. § 4.27 (2015).  Under DC 5278, claw foot (pes cavus) acquired, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, is rated as 30 percent disabling when the condition is bilateral, and as 20 percent disabling when the condition is unilateral.  

Claw foot (pes cavus) acquired, with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, is rated as 50 percent disabling when the condition is bilateral, and as 30 percent disabling when the condition is unilateral.  Id.  Words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  

The Board finds that the claim must be denied.  As an initial matter, the Board notes that service-connection is currently in effect for disabilities that include a left heel disability, a right heel disability, scars of the left foot, scars of the right foot, left ankle strain, and right ankle strain; his combined rating is 100 percent with an effective date of March 31, 2009.  Thus, while the Veteran experiences multiple foot symptoms, the Board must confine itself to symptoms relevant to this appeal, as the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2015).


Next, while the evidence shows a number of complaints of foot pain, and that the Veteran required orthotic shoes and inserts, the required criteria at DC 5278 are not shown to have been met.  Specifically, there are no findings to show marked contraction of plantar fascia with dropped forefoot, very painful callosities, or marked varus deformity, for either foot.  

For example, VA and non-VA progress notes show a number of treatments for foot pain, with private treatment reports, dated between 2008 and 2014, showing a number of evaluations for orthotic inserts and shoes.  VA "problem lists" include fasciitis, acquired pes cavus (claw foot), foot pain, and congenital foot deformities.  A March 2008 VA X-ray report contains an impression noting evidence of prior trauma and surgery in the calcaneus bilaterally, evidence of prior surgery involving the proximal interphalangeal joints of the second through fourth toes on the left, deformity of the distal end of the proximal phalanx of the right second toe, and no change from a June 2006 X-ray.  A December 2009 VA X-ray report contains an impression noting bilateral postsurgical changes with very mild degenerative change, and bilateral small posterior and plantar calcaneal spurs.  

A February 2010 VA report shows complaints of increasing foot pain that the Veteran asserted kept him from working.  He was noted to be wearing shoe inserts which he stated had not helped his symptoms very much.  An examination of the feet noted claw foot, pain from scarring, plantar fasciitis, and Achilles tendonitis.  An April 2010 VA progress note shows participation in physical therapy, with complaints of foot pain aggravated after walking more than 3/4 of a mile, with no current use of an assistive device.  On examination, he had tender arches, as well as tenderness at the plantar base of the first MTP (metatarsal phalangeal joint) with a hypermobile midfoot and forefoot.  VA reports, dated in November 2010, note participation in physical therapy, and show complaints of regular falls, and that the Veteran reported that he was a tow truck driver.  X-rays were noted to show that overall alignment of the foot and ankle appeared reasonable.  The examiner stated that overall alignment was "pretty good," and that there was no explanation for his pain at the midfoot and surgical sites.  Additional surgery was not recommended.  Physical therapy was suggested.  

A February 2011 VA progress note shows complaints of limping and having to stop walking after 200 yards.  He took Vicodin and Naproxen for pain.  Overall alignment was neutral.  Arch was normal, and sensation was intact.  He had a well-shaped foot, with straight lateral border and neutral hindfoot.  X-rays and a CT (computerized tomography) scan were noted to show overall normal alignment without any obvious areas of degenerative changes.  The assessment noted a structurally sound foot bilaterally, with pain, and that an operative intervention was not warranted.  A January 2013 VA progress note states that the Veteran's pes cavus was not reducible, that the digits are rectus in alignment, and that he has left foot plantar fasciitis.  

A VA examination from September 2009 shows that the Veteran complained of increasing foot pain since his service.  The Veteran complained of progressive pain in his arch and heel areas during the day that were aggravated by hard surfaces and walking more than a few yards.  He said that he could not stand more than 20 minutes, and that he had frequent falls, with constant unsteadiness.  He stated that he was a truck driver, that he had been unemployed for the last nine months, and that he did not have a problem with ADLs (activities of daily living).  He reported having inflammatory incapacitating episodes 30 days in the past 12 months.  On examination, all five toes had plantar flexion to 45 degrees without difficulty.  Strength with plantar flexion, and sustained toe walk, was 5/5.  There were no callosities.  Foot posture was in normal genu.  There was no swelling, and no signs or symptoms of focal inflammation.  Balance and coordination were normal for age.  Ranges of motion in the toes were within ten degrees or less of normal, and there was no pain, weakened movement, excessive fatigability, flares or incoordination, on repetitive motion.  The assessment notes bilateral extensive hammertoe surgery, worsening with age.  The examiner stated that additional limitations of joint function caused by pain with repeated  use or during flare-ups due to weakened movement, excessive fatigability, lack of endurance, or incoordination, could not be determined without resort to mere speculation.  

At VA examination in February 2013, there were bilateral hammertoes at the first through fourth toes.  The Veteran had acquired claw foot (pes cavus), with both forefeet in cavus.  There was bilateral fasciitis, with bilateral shortened fascia.  There was no evidence of bilateral weak foot.  The Veteran used special shoes and inserts on a consistent basis.  X-rays revealed bilateral degenerative or traumatic arthritis; there was a screw in the left lateral calcaneus.  The Veteran's ability to work was impacted in that heavy labor tasks would be problematic but sedentary or sitting tasks should be tolerable if he is allowed to move around frequently.  The diagnosis was hammertoes, with a history of bilateral hammertoe surgery.  

Finally, at his most recent VA examination in January 2015, the Veteran complained of foot pain, right greater than left.  However, he stated that he was able to climb a ladder or stairs three times per day, and can walk 4 to 5 blocks before he has to stop due to his symptoms.  He wears orthotic work boots and uses orthotic inserts.  He has worked as a truck driver since 2006.  On examination, he walked slowly, to include toe-walk and heel-walk, and he complained of pain.  There was pain in the feet on manipulation, and use.  There were no characteristic calluses, and there was no swelling, extreme tenderness of the plantar surface of either foot, decreased longitudinal arch height, marked pronation, or marked deformity, of either foot.  There was bilateral metatarsalgia, and bilateral hammertoes of the little, second, third, and fourth toes.  The Veteran's primary X-ray findings showed postoperative changes, with minor findings or arthritis in his toes.  There was no additional loss in the range of motion due to pain, weakness, fatigability, or incoordination, on use following repetitive movement.  X-rays reports contain impressions of prior surgery, and stable findings, with no acute process demonstrated (bilateral feet); the left foot report notes stable findings as compared to 2008.  The diagnosis was postoperative pain following reconstructive surgery to both feet and ankles.  

The Board has examined all other diagnostic codes pertinent to disabilities of the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where, as here, there is a diagnostic code that is specifically labeled with the name of the particular service-connected foot condition in issue, i.e., claw foot (pes cavus), the Court has held that the foot condition may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (rejecting an appellant's contentions that to rate his foot disability under Diagnostic Code 5284 ("Foot injuries, other") would not be rating by analogy, and that it would not make the eight other foot-related diagnostic codes redundant).  

In considering this appeal, the Board has considered the Veteran's statements regarding his foot symptoms.  In this regard, he is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability or other service-connected disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. Therefore, the Board is able to determine that an extraschedular rating is not warranted without considering the actual effects on employment or hospitalization.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.   Specifically, while the Veteran was apparently unemployed for a short period beginning in January 2009, this was due to an on the job violation, rather than a service-connected disability.  Moreover, more recent evidence indicates that he has since obtained new employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Overall, based on the evidence of record, the Board determines that, given the absence of bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity have not been shown, a rating in excess of 30 percent is not warranted.  



ORDER

A rating in excess of 30 percent for service-connected bilateral foot condition, status post hammertoe surgery, is denied.




____________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


